UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 03-4800
KEVIN MAURICE LINDER, a/k/a Killer
Kev,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                            (CR-02-37)

                      Submitted: March 31, 2004

                       Decided: April 26, 2004

 Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Robert J. Conrad, Jr., United States Attorney, Gretchen C.
F. Shappert, Assistant United States Attorney, Charlotte, North Caro-
lina, for Appellee.
2                      UNITED STATES v. LINDER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Kevin Maurice Linder pled guilty to participating in a conspiracy
to possess with intent to distribute at least five kilograms of cocaine
and fifty grams of cocaine base (crack), 21 U.S.C. § 846 (2000), and
was sentenced to a term of 215 months imprisonment. He appeals his
sentence, contending that the district court plainly erred when it
adopted the quantity of crack attributed to him in the presentence
report without making an individualized finding that it was within the
scope of his agreement. U.S. Sentencing Guidelines Manual
§§ 1B1.3(a), 2D1.1 (2002). We affirm.

   Linder’s presentence report stated that he "had knowledge of" and
was "responsible for" 1.5 kilograms or more of crack cocaine. Linder
made no objection to the information or recommended findings con-
tained in the presentence report. Because there were no disputed
issues, the district court adopted the presentence report at the sentenc-
ing hearing without making additional findings. Linder now asserts
that the district court plainly erred in accepting the quantity of crack
attributed to him in the presentence report without first finding that
the amount was within the scope of the criminal activity he agreed to
jointly undertake. See United States v. Olano, 507 U.S. 725, 732-37
(1993) (alleged error that was not raised below may be corrected only
if an error occurred that was plain and that affects substantial rights,
and if failure to correct the error would seriously affect the fairness,
integrity, or public reputation of judicial proceedings); United States
v. McAllister, 272 F.3d 228, 230 (4th Cir. 2001) (same).

   Generally, a particularized finding concerning the defendant’s rele-
vant conduct is necessary when he is held responsible for the conduct
of co-conspirators and relevant conduct is disputed. United States v.
Gilliam, 987 F.2d 1009, 1013 (4th Cir. 1993) (drug conspiracy);
accord United States v. Bolden, 325 F.3d 471, 499 (4th Cir. 2003)
                       UNITED STATES v. LINDER                        3
(amount of loss in Medicaid fraud scheme). However, Linder did not
dispute the quantity of crack attributed to him in the presentence
report. When the defendant does not contest information or recom-
mended findings in the presentence report, the district court is free to
adopt the presentence report and its recommendations without making
additional findings. United States v. Terry, 916 F.2d 157, 162 (4th
Cir. 1990). The sentencing court may accept any undisputed portion
of the presentence report as a finding of fact and need only resolve
controverted matters. Fed. R. Crim. P. 32(i)(3)(A)-(B). Therefore, no
error occurred.

   We therefore affirm the sentence imposed by the district court. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED